Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-7 is the inclusion therein of the limitations of a display controller which causes a display to display an image for height position adjustment including a target height position indicator added to the nail side image by performing image processing on the nail side image from the image capturer, the target height position indicator indicating a target height position of the fingernail spaced from the nozzle face by a predetermined distance. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent 10,384,483 B2 to Kasahara is considered to be the closest prior art which discloses a printer for printing on a fingernail (T) of a user, comprising: a head (41) which includes a nozzle face (fig.8) which ejects ink toward a surface of the fingernail; a driving mechanism (49) which moves the head in a predetermined direction; an image capturer (51) which captures an image of the fingernail to generate a nail side image showing a side of the surface of the fingernail (col.5, lines 53-59); and a display controller (816; fig.3) which causes a display (13) to display an image for height position adjustment (See S25; fig.10, col.4, lines 20-29). However, Ishizaka does not include a target height position indicator added to the nail side image by performing image processing on the nail side image from the image capturer, the target height position indicator indicating a target height position of the fingernail spaced from the nozzle face by a predetermined distance.

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853